Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 5/17/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/17/21 is withdrawn.  Claim 2, directed to a non elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Bach on 2/15/22.
The application has been amended as follows: 

2. (Amended) The corrosion-resistant structure for a gas delivery system according to claim 1, wherein the gas-outlet holes of the liner are sink holes, the gas-outlet holes having a larger opening ata cavity an opposite side of the gas channel; the limit segment of the nozzle is disposed at the opening of the corresponding gas-outlet hole at the cavity side.

9. (Currently Amended) A plasma processing apparatus comprising the corrosion-resistant structure according to any one of claims 1~7, wherein the liner is provided on the cavity of the chamber, the liner supports edges of the dielectric window above the liner; an inductively coupled coil is provided on the dielectric window and is loaded with a RF power, the RF power being coupled into the chamber via the dielectric window; a process gas, which is introduced into the chamber via the gas delivery system, is ionized to form plasma, thereby processing a wafer disposed on an electrostatic chuck at the bottom of the chamber;    the process gas enters the gas channel via the plurality of gas-inlet holes and is delivered into the chamber via the nozzles mounted corresponding to the plurality of gas-outlet holes; the plating layer of gas corrosion-resistant Teflon material is provided for the gas channel, the gas-inlet holes, and the gas-outlet holes of the liner, respectively; each of the nozzles includes the limit segment with a larger outer diameter and the inserted segment with a smaller outer diameter; a process gas-delivering pipeline through the limit segment and the inserted segment is provided inside the each nozzle; and the inserted segment of the nozzle passes through the corresponding gas-outlet hole of the liner, a distal end of the inserted segment being disposed in the gas channel; the limit segment of the nozzle stays at the inner surface of the inner wall of the first portion of the liner, the inner surface of the inner wall of the first portion of the liner being disposed inside the cavity of the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718